ADAMS, Circuit Judge.
The petition filed below shows that the defendant, who was sheriff of Johnson county, Ark., on the occasion of the robbery of a bank and murder of one Powers in that county, offered a reward of $2,750 “for the arrest of each of the parties convicted of such bank robbery and said murder”; that thereafter plaintiffs discovered that one West had been arrested by the police force of Evansville, Ind., for vagrancy, and, being informed that he was suspected of being guilty of the Johnson county robbery and murder, and knowing that the reward of $2,750 had been offered for his arrest, notified defendant that West was under arrest in Evansville under an assumed name: of Charles Johnson; that defendant, acting upon that information, immediately went to Evansville, apprehended West, and took him back to Johnson county, where he was subsequently tried, convicted, and executed for the crime of murdering Powers; that plaintiffs, at the request of defendant, furnished evidence which largely contributed to the conviction of West. A demurrer interposed to this petition on the ground that it failed to state facts sufficient to constitute a cause of action was sustained, and, plaintiffs declining to plead further, final judgment was rendered in favor of defendant.
Was the ruling on the demurrer right ?
A reward offered for the arrest of an offender is an offer or conditional promise to pay the person performing the required service a certain sum of money. The performance of the service is the acceptance of the offer, or performance of the condition on, which the promise is made, and, when done, concludes a binding contract. The matter rests exclusively in the domain of contract, involving an offer and its acceptance. One desiring to offer a reward may fix his own terms and conditions. If they are satisfactory they must, like other propositions, be accepted as made. If unsatisfactory no one need accept them. The offer may be, and doubtless is, made according to the kind of service required. If the apprehension of a desperate character be required it would naturally be made to persons who would brave the danger and assume the responsibility, either óf making the arrest or causing it to be made. If, on the other hand, the' apprehension of a different character is desired, personal bravery and responsibility might not be as much required as diplomacy, and the offer would naturally be addressed to one who would work up clues and give information.
•From considerations like these we well understand how an interested party may discriminate in the proposition he makes. It is obviously one thing to offer a reward for an arrest which involves dan*465ger and responsibility and quite a different thing to offer a reward for information which involves neither. The brave and strong of purpose only would naturally undertake the former, while the timorous and conservative might undertake the latter. One accepting the first offer would actually make the arrest or cause it to be made, while one accepting the other oiler might do the equally efficacious act, and the arrest might follow as a consequence and he not be subjected to any personal danger or responsibility. The difference in the offer as well as the difference in the performance clearly shows that the two make different contracts. This is recognized and affirmed in the case, of Shuey v. United States, 92 U. S. 73, 23 L. Ed. 697. The Secretary of War had offered one reward of $25,000 “for the apprehension of John H. Surratt,” charged with being one of Booth’s accomplices in the murder of President Lincoln, and at the same time announced that “liberal rewards will be paid for any information that shall conduce to the arrest” of Surratt. The trial court found that the claimant gave information which conduced to the arrest of Surratt, but that it did not constitute an “arrest” of him within the meaning of the offer. Mr. Justice Strong, in delivering the opinion of the court, says:
“It is found as a fact that the arrest was not made by the claimant, through tiie discovery and arrest were due entirely to the disclosures made by him. The plain meaning of this is that Surratt’s apprehension was a consequence of the disclosures made. But the consequence of a man’s act are not his acts. Between the consequence and thé disclosure that leads to it there may be, and in this case there were, intermediate agencies. Other persons than the claimant made the arrest — persons who were not his agents.” etc.
The following authorities are in harmony with the foregoing views and sustain the contention that furnishing information merely which leads to an arrest is not the acceptance of an offer of a reward for making the arrest: Kinn v. First Nat. Bank, 118 Wis. 537, 95 N. W. 969, 99 Am. St. Rep. 1012; Juniata County v. McDonald, 122 Pa. 115, 15 Atl. 696; Everman v. Hyman, 3 Ind. App. 459, 29 N. E. 1140; Williams v. West Chicago St. R. Co., 191 Ill. 610, 61 N. E. 456, 85 Am. St. Rep. 278; Lovejoy v. Atchison, Topeka & S. F. R. R., 53 Mo. App. 386. The following authorities are relied on to sustain the contrary: Crawshaw v. City of Roxbury, 7 Gray (Mass.) 374; Besse v. Dyer, et al., 9 Allen (Mass.) 151, 85 Am. Dec. 747; First National Bank v. Hart, 55 Ill. 62; Haskell v. Davidson, 91 Me. 488, 40 Atl. 330, 42 L. R. A. 155, 64 Am. St. Rep. 254; Ralls County v. Stephens, 104 Mo. App. 115, 78 S. W. 291. These cases have been carefully examined and considered and the principle of decision will be briefly stated.
In the Crawshaw Case a reward was offered by the city of Roxbury “for the apprehension and conviction” of any person who shall set fire to any dwelling house. A fire was subsequently set by an incendiary. Plaintiff, Crawshaw, was at the fire, sought out three police officers of the city, and requested one of them to arrest one Clarke, whom he pointed out as the incendiary. Thereupon the officer was-*466induced to and did arrest Clarke. The Foregoing facts make it appear that Crawshaw made the officer his agent for making the arrest, and that in doing so the officer acted under the directions of Crawshaw. Some expressions are found in the charge of the court to the jury which obviously were made in the light of the facts just referred to and should be construed accordingly. Chief Justice Shaw, in announcing the opinion of thé Supreme Court, disposes of the case on other grounds, and makes no reference, except to. generally approve of the law as laid down in the charge, to the point now under consideration. In the Besse Case the doctrine of the Crawshaw Case is approved; emphasis being laid upon the fact that the incendiary was arrested by the officer at the request of Crawshaw. In the First National Bank Case the reward was given to the claimant because his services were accepted and availed of by the persons offering the reward after he had informed them that he would claim the reward if he performed the services. The court held that, although the claimant was not embraced in the description of the persons to whom the reward was first offered, he was entitled to it by reason of the subsequent engagement made between the parties. In the Ralls County Case it distinctly appeared that the claimant directed an officer to arrest the suspected criminal, and the court there says that, although the officer was the first to lay hands on the suspect, “he did so as the agent, or, one may say, the arm of Stephens. He acted entirely for Stephens and by the latter’s direction.”
The foregoing cases practically announce the doctrine that, where a reward is offered for the arrest of a suspect, any person who either personally makes the arrest or induces another to act for him, as his agent, in so doing, is entitled to the reward. Concerning this doctrine there can be no difference of view. The only other case relied upon by counsel for plaintiffs is that of Haskell v. Davidson. That case contains expressions favorable to their view, but it is founded upon a state of facts which permit of a recovery on principles not out of harmony with those already stated. The defendant in that case had offered a reward “for the arrest and conviction of the person or persons who entered the room of Alexander Wilson and stole $35 therefrom.” The plaintiffs were informed of this offer and were thereby induced to enter upon an investigation of the crime. They discovered facts and circumstances strongly inculpating one Thompson, who was found and confronted with the charge by the plaintiffs, and thereupon made a full confession of his guilt to them and subsequently pleaded guilty to the indictment found against him by the grand jury. The arrest was but a matter of form, and was made by a deputy sheriff, who made no claim for the reward. It is in the light of such facts that the court says:
‘.‘The service contemplated by a person making such an offer, and which the proposal, should be construed as meaning, must be the obtaining and giving to some proper person interested sufficient information in relation to the perpetrator of the crime and his whereabouts as to authorize and secure the arrest of the offender, and subsequently to procure his conviction by a court of competent jurisdiction.”
*467Disconnected with the peculiar facts of that case, we doubt that the learned court would have announced the principle quite as broadly as it did.
Applying well recognized rules governing the interpretation of contracts, and the reasoning indulged, and authorities considered, we think the true rule is that when an offer of a reward is made for an “arrest” oí a suspect it is not accepted by the giving of information merely, concerning the whereabouts of the suspect, but is accepted only when one assumes the personal danger and responsibility of either actually arresting the suspect or causing some other person to arrest him. The petition in this case fails to make such averments and was for that reason fatall)' defective.
The judgment is affirmed.